Order filed November 21, 2011




                                                  In The

                              Fourteenth Court of Appeals
                                              ____________

                                          NO. 14-10-00831-CR
                                            ____________

                            GEORGE ARRIOLA LONGORIA, Appellant

                                                     V.

                                  THE STATE OF TEXAS, Appellee


                               On Appeal from the 263rd District Court
                                        Harris County, Texas
                                   Trial Court Cause No. 1208520


                                                 ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of State's exhibits #23 (video) and #24 (video).

       The clerk of the 263rd District Court is directed to deliver to the Clerk of this court the original
of State's exhibits #23 (video) and #24 (video), on or before December 01, 2011. The Clerk of this
court is directed to receive, maintain, and keep safe this original exhibit; to deliver it to the justices of
this court for their inspection; and, upon completion of inspection, to return the original of State's
exhibits #23 (video) and #24 (video), to the clerk of the 263rd District Court.



                                                  PER CURIAM